OPINION — AG — QUESTION: "WHAT IS THE MINIMUM FINE THAT A CITY MAY CHARGE FOR MISDEMEANORS? CAN IT BE $20.00 PLUS THE COURT COST OR MUST IT BE $20.00 INCLUDING THE COSTS?" — DOES NOT RELATE TO YOUR OFFICE (74 O.S.H. 18(B), QUESTION(2): "CAN THE CITY RESTRICT THE USE OF THE JAIL FOR THE CITY ALONE AND REFUSE THE COUNTY OFFICIALS THE RIGHT TO USE THE CITY JAIL? (PRISONER) — WE KNOW OF NO STATUTE WHICH GIVES THE COUNTY OFFICIALS THE RIGHT TO DEMAND USE OF A CITY JAIL OVER THE OBJECTIONS OF THE CITY OFFICIALS." QUESTION(3): "WOULD THE FACT THAT THE JAIL WAS BUILT WITH ONE HALF FEDERAL FUNDS AND ONE HALF CITY FUNDS AFFECT THE WAY IT IS TO BE USED?" — NO IN POSITION OF ADVISE. CITE:  19 O.S.H. 751, 11 O.S.H. 574,  11 O.S.H. 575 (SAM H. LATTIMORE)